                        Case 18-13295-AJC       Doc 97    Filed 05/08/20     Page 1 of 2




           ORDERED in the Southern District of Florida on May 8, 2020.




                                                             A. Jay Cristol, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

          IN THE MATTER OF:
          JACKSON PIERRE, JR.                              CASE NO.: 18-13295-AJC
                                                           Chapter 13

                        Debtor            /

                           ORDER GRANTING MOTION FOR RELIEF FROM
                     AUTOMATICSTAY FILED BY JEAN-FRANCOIS CHIDIAC ECF NO. 93

                 THIS MATTER came before the Court for a hearing on May 7, 2020 at 10:30am upon

          the Expedited Motion to Determine the Automatic Stay is Not in Effect or in the Alternative

          Motion for Relief from the Automatic Stay (ECF 93), filed by Jean-Francois Chidiac

          (hereinafter“ Movant”). Finding good cause to grant the Motion, it is hereby;

                 ORDERED:

                 1. The Motion is GRANTED.
                Case 18-13295-AJC       Doc 97    Filed 05/08/20   Page 2 of 2




       2. Stay relief is granted authorizing Movant to proceed to final judgement in the

state court action, and shall seek this Court’s authorization prior to the sale of the Subject

Property located at 113 NW 33rd Street, Miami, FL 33127, more fully described as:

                25 53 41, Wynwood Park PB 5-23, LOT 23 BLK 11, Lot Size 50.000 x 100,
                COC 25259-3136 12 2006 1, according to the plat thereof, of the Public Records
                of Miami-Dade County, Florida.

       3. The Court finds that there was a hearing on the Motion to Extend Automatic Stay

Pursuant to 11 USC 362(c)(3)(A), [ECF No. 10], but no order was entered. The automatic stay

is in place as to all creditors, except Movant, Jean-Francois Chidiac, as related to the state

court action.



                                                   ###



Submitted by:
Cohen Legal Services, P.A.
Attorney for Movant
Florida Bar No. 96305
12 SE 7th Street, Suite 805
Telephone: (305)-570-2326
Email: rocky@lawcls.com

Attorney Rachamin Cohen, Esq. is directed to serve copies of this Order on all
interested parties and file a Certificate of Service with the Court.
